Quinn, Chief Judge
(dissenting):
During argument on the motion to dismiss, defense counsel represented that the accused “was not told the nature of the offenses in this case.” In context, I think the statement can fairly be construed as a representation of fact predicated upon information provided by the accused, not other witnesses or other sources. In other words, it constituted a representation of fact to the same extent as if the accused had himself said: “I was not told the nature of the offenses in this case.” Cf. United States v Cambridge, 3 USCMA 377, 383, 12 CMR 133 (1953). As I view the situation, the accused opened the door to personal inquiry into the circumstances of his contention. Consequently, the law officer did not, in my opinion, err in questioning the accused as to the details of his asserted lack of knowledge. United States v Babbidge, 18 USCMA 327, 40 CMR 39 (1969); United States v Hayes, 19 USCMA 60, 41 CMR 60 (1969). As the law officer observed to the accused and counsel, the information he sought was only “to aid . . . [him] in ruling on this motion” and the information would “never come to the attention of the court” unless it was otherwise “brought out by proper evidence.”
In any event, even if I am wrong in my conclusion as to the propriety of the law officer’s inquiry, reversal of the accused’s conviction is not proper at this time. The matter concerned a motion to dismiss which was held outside of the hearing of the court members and which had nothing to do with the accused’s guilt or innocence. Thus, the error affected only the disposition of the motion. I would, therefore, remand the case to a military judge for reconsideration of the motion to dismiss; if the judge determines that the motion should be granted, he may then set aside the findings of guilty and the sentence and dismiss the charges, but if he determines that the motion should be denied, the conviction may stand and only his ruling will be subject to further review. United States v DuBay, 17 USCMA 147, 37 CMR 411 (1967).